Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 6-12 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. (US 20160098138 A1, hereinafter “Park”).

Regarding claim 1, Park teaches a shooting apparatus (Figs. 7, 20-22&53: wearable device 200) comprising: 
a casing (Figs. 7, 20-22&53: body parts 220); 
an attachment part configured to mount the casing on the neck of a user (Figs. 7&53 [0100]: body parts 220 attached on the user's neck); 
[0215]: camera module including a lens part) that is provided at a lower part of the casing and has an optical axis facing downward relative to the horizontal direction (Figs. 8-11, [0215]: the lens part of the camera 280, substantially forms the same plane as the front part (or upper part) of the body part 220 and can be tilted toward the front at a predetermined angle by a user's manipulation).

Regarding claim 3, Park teaches the shooting apparatus according to claim 1, in addition Park discloses wherein the optical axis of the optical system is a straight line facing downward relative to the horizontal direction while a rear face part of the casing is along a gravitational direction (as illustrated by Figs. 7-11, in body parts 220 vertical direction, the lens part of the camera 280 is faced downward to a horizontal virtual line).

Regarding claim 6, Park teaches the shooting apparatus according to claim 1, in addition Park discloses wherein an operation piece is provided on an upper face part of the casing (as illustrated by Figs. 7-11 and 20-22, a mode selection button 235, and a capture button 231 are received at the upper surface of the body part side 220).

Regarding claim 7, Park teaches the shooting apparatus according to claim 1, in addition Park discloses wherein an operation piece is provided only on one side face part out of a right side face part and a left side face part of the casing (as illustrated by Figs. 7-11 and 20-22, buttons provided only one side of each body parts 220).

Regarding claim 8, Park teaches the shooting apparatus according to claim 7, in addition Park discloses wherein a plurality of operation pieces is provided on the one side face part (as illustrated by Figs. 7-11 and 20-22, a mode selection button 235, and a capture button 231 are received at the upper surface of the body part side 220).

Regarding claim 9, Park teaches the shooting apparatus according to claim 1, in addition Park discloses wherein an operation piece is provided on the upper face part of the casing (as illustrated by Figs. 7-11 and 20-22, a mode selection button 235, and a capture button 231 are received at the upper surface of the body part side 220), and an operation piece is provided only on one side face part out of the right side face part and the left side face part of the casing (as illustrated by Figs. 7-11 and 20-22, buttons provided only one side of each body parts 220).

Regarding claim 10, Park teaches the shooting apparatus according to claim 6, in addition Park discloses wherein a still image shooting function operation piece is provided for the operation piece on the upper face part (as illustrated by Figs. 7-11 and 20-22, a mode selection button 235, and a capture button 231 are received at the upper surface of the body part side 220).

Regarding claim 11, Park teaches the shooting apparatus according to claim 6, in addition Park discloses wherein a marker recording function operation piece is provided for the operation piece on the upper face part ([0105]&[0196], as illustrated by Figs. 7-11 and 20-22, a mode selection button 235, and a capture button 231 are received at the upper surface of the body part side 220. Various forms of button structures including a vibration button form for receiving a command by detecting a vibration occurring as a user taps using a finger can be applicable to the buttons).

Regarding claim 12, Park teaches the shooting apparatus according to claim 7, in addition Park discloses wherein a moving picture shooting function operation piece is provided for the operation piece on the side face part ([0207]: a capture application for image or video capturing by using the front camera module 280).

Regarding claim 20, Park teaches the shooting apparatus according to claim 1, in addition Park discloses wherein microphones are provided at the upper part and the lower part of the casing (Figs. 7-11 and 20-22, [0110]: a microphone hole 221c is formed at one side of the outer peripheral surface of the body part 220, specifically, one side of the top surface, so that a user can input his/her voice during a phone call).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 20160098138 A1, hereinafter “Park”).

Regarding claim 4, Park teaches the shooting apparatus according to claim 1, except wherein a tilt of the optical axis relative to the horizontal direction is between around 10° and around 50°.
However, with Park additional teaching of the front part (or upper part) of the front camera module 280, that is, a lens part, substantially can form the same plane as the front part (or upper part) of the body part 220 and can be tilted toward the front at a predetermined angle by a user's manipulation ([0215]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrive to a tilt of the optical axis relative to the horizontal direction is between around 10° and around 50°; since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
s 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Fernstrom et al. (US 20090012433 A1, hereinafter “Fernstrom”), in view of Park et al. (US 20160098138 A1, hereinafter “Park”).

Regarding claim 1, Fernstrom teaches a shooting apparatus (Figs. 4-7: device 1) comprising: 
a casing (Figs. 4-7: a housing 12); 
an attachment part configured to mount the casing on the neck of a user (Figs. 4-7: [0064]: housing 12 hanged to a cable 18 through an attachment); 
and an optical system  that is provided at a lower part of the casing (Figs. 4-7: [0064]: video camera showing lens 14).
Fernstrom does not teach an optical axis facing downward relative to the horizontal direction 
However, Park discloses an optical axis facing downward relative to the horizontal direction (Figs. 8-11, [0216]-[0215]: the lens part of the camera 280, substantially forms the same plane as the front part (or upper part) of the body part 220 and can be tilted toward the front at a predetermined angle by a user's manipulation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate an optical axis facing downward relative to the horizontal direction as taught by Park into Fernstrom image device. The suggestion/ motivation for doing so would be to maximize user's convenience (Park: [0009]).

Regarding claim 2, the Fernstrom and Park combination teaches the shooting apparatus according to claim 1, in addition Fernstrom discloses wherein the attachment part is provided at an upper part of the casing (as illustrated by Figs. 4-7: [0064]: cable 18 hanged at the upper surface of the housing 12 through an attachment).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over the Fernstrom and Park combination, in view of Hu (US 20180078024 A1, hereinafter “Hu”).

Regarding claim 5, the Fernstrom and Park combination teaches the shooting apparatus according to claim 1, in addition Fernstrom discloses further comprising: as illustrated by Fig. 4, housing 12 vertical side wider than horizontal side) 
However, Hu discloses a strap attached on the casing (Fig. 2A, [0033]: a neck strap body 20 are fixed on a camera 29).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a strap attached on the casing as taught by Hu into the Fernstrom and Park combination. The suggestion/ motivation for doing so would be for alleviating the discomfort of carrying the neck-hanging article (Hu: [0005]).

13 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 20160098138 A1, hereinafter “Park”), in view of Parulski et al. (US 20030184656 A1, hereinafter “Parulski”).

Regarding claim 13, Park teaches the shooting apparatus according to claim 7, except wherein a time-lapse moving picture shooting function operation piece is provided for the operation piece on the side face part.
However, Parulski discloses wherein a time-lapse moving picture shooting function operation piece is provided for the operation piece on the side face part (user selects a capture mode, which can be a still image capture mode, a normal frame rate motion video capture mode, a time lapse video capture mode, or a high speed video (e.g., slow motion) capture mode. the user can optionally select whether the recording of motion video images is immediately initiated when the user presses a recording button such as select button 386, or is initiated only after digital camera 300 detects a significant change in the scene, or is initiated at some future time).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein a time-lapse moving picture shooting function operation piece is provided for the operation piece on the side face part as taught by Parulski into the Park image device. The suggestion/ motivation for doing so would be to document an important event.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over the Fernstrom and Park combination as applied above, in view of Chien (US 20100308089 A1 hereinafter “Chien”).
Regarding claim 14, the Fernstrom and Park combination teaches the shooting apparatus according to claim 1, except wherein the attachment part is a strap with a guide part.
However, Chien discloses wherein the attachment part is a strap with a guide part (Figs. 3, [0016]&[0020]: an neck strap has an end connected to the second magnetic mutually-attracting component and an opposite end connected to the support section, wherein the first and second magnetic mutually-attracting components are configured to be mutually attracted).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the attachment part is a strap with a guide part as taught by Chien into the Fernstrom and Park combination. The suggestion/ motivation for doing so would be to provide an attachment strap detachably connected by a pair of fasteners (Chien: [0020]).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over the Fernstrom and Park combination as applied above, in view of Sasagawa (US 20030147637 A1, hereinafter “Sasagawa”).

Regarding claim 15, the Fernstrom and Park combination teaches the shooting apparatus according to claim 1, except further comprising: a report part configured to report that shooting is in progress.
However, Sasagawa discloses a report part configured to report that shooting is in progress (Fig. 1, [0075]: illuminants 22 are lit either continuously or intermittently during a zooming operation in the shooting mode. For instance, the number of illuminants is varied according to the zooming position. This would enable the person being photographed to be aware of the zooming operation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a report part configured to report that shooting is in progress as taught by Sasagawa into the Fernstrom and Park combination. The suggestion/ motivation for doing so would be to enable the person being photographed to be aware of the zooming operation during shooting (Sasagawa: [0075]).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over the Fernstrom and Park combination as applied above, in view of Fukuda et al. (US 20170308115 A1, hereinafter “Fukuda”).

Regarding claim 16, the Fernstrom and Park combination teaches the shooting apparatus according to claim 1, except further comprising: a lens cover capable of covering the optical system.
However, Fukuda discloses a report part configured to report that shooting is in progress (Figs. 15, [0128]: A slidable cover 73 is provided in a manner that the cover 73 can cover the lens 71 of the camera.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a report part configured to report that Fukuda into the Fernstrom and Park combination. The suggestion/ motivation for doing so would be to provide protection of the lens.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over the Park et al. (US 20160098138 A1, hereinafter “Park”) or the Fernstrom and Park combination as applied above, in view of Rubowitz (US 20140228062 A1, hereinafter “Rubowitz”).

Regarding claim 17, the Fernstrom and Park combination teaches the shooting apparatus according to claim 1, further comprising: a vibration part configured to provide notification of a reduction in power supply voltage during shooting.
However, Rubowitz discloses a vibration part configured to provide notification of a reduction in power supply voltage during shooting ([0067]: As a power level of a user device decreases (e.g., from 20% to 10% power level), a warnings can escalate from a low buzzing tone or a mild vibration to a shrill or loud ring or a strong vibration. As such, the user of the user device and/or the user of the contact device cab be properly warned that the power level of the user device may be running low and that an alternative means of communication may be necessary).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a vibration part configured to provide notification of a reduction in power supply voltage during shooting as taught by Rubowitz into Park image device or the Fernstrom and Park combination. The suggestion/ motivation for doing so would be to enable the user to be properly warned Rubowitz: [0067]).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over the Park et al. (US 20160098138 A1, hereinafter “Park”), in view of Dayal et al. (US 20150196101 A1, hereinafter “Dayal”).

Regarding claim 18, Park teaches the shooting apparatus according to claim 17, except wherein the vibration part is provided inside the casing.
However, Dayal discloses wherein the vibration part is provided inside the casing ([0054]: a smart necklace provides the a haptic feedback through a vibration unit 133).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the vibration part is provided inside the casing as taught by Dayal into Park image device. The suggestion/ motivation for doing so would be to provide an environmental awareness through real-time feedback (Dayal: [0054]).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over the Fernstrom and Park combination as applied above, in view of Kim et al. (US 20150126247 A1, hereinafter “Kim”).

Regarding claim 19, the Fernstrom and Park combination teaches the shooting apparatus according to claim 17, except further comprising: a strap attached on the casing, wherein the vibration part is provided on the strap.
However, Kim discloses a strap attached on the casing, wherein the vibration part is provided on the strap (Figs. 19, [0201]: a feedback method using vibration of a necklace strap in a necklace type mobile terminal 100-1 according to one example embodiment. According to FIG. 19a and FIG. 19b, a necklace strap 501 can vibrate to alarm a user).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a strap attached on the casing, wherein the vibration part is provided on the strap as taught by Kim into the Fernstrom and Park combination. The suggestion/ motivation for doing so would be to provide an environmental awareness through real-time feedback.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELAAZIZ TISSIRE whose telephone number is (571)270-7204.  The examiner can normally be reached on Monday through Friday from 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Ye Lin can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABDELAAZIZ TISSIRE/           Primary Examiner, Art Unit 2697